DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Current Application: 17/374276
US 11097623 (Application 15/999702)
1. A switching power supply device comprising: 

a first switch having a first terminal connected to an application terminal to which an input voltage is applied; 
a second switch having a first terminal connected to a second terminal of the first switch and a second terminal connected to an application terminal to which a voltage lower than the input voltage is applied; and

 a controller configured to control the first switch and the second switch, 


wherein the controller includes an error amplifier configured to amplify a difference between a voltage corresponding to an output voltage of the switching power supply device and a reference voltage, and 

the controller controls off timing of the first switch by comparing a first voltage and an output voltage of the error amplifier, the first voltage being based on the current flowing in the second switch when the first switch is off and the second switch is on.
3. The switching power supply device according to claim 1, further comprising: 
a current sensing portion configured to sense current flowing in the second switch, 
wherein the controller controls the first switch and the second switch in accordance with the current sensed by the current sensing portion.

1. A current mode control type switching power supply device comprising:
 a first switch having a first terminal connected to an application terminal to which an input voltage is applied; 
a second switch having a first terminal connected to a second terminal of the first switch and a second terminal connected to an application terminal to which a voltage lower than the input voltage is applied; 
and

 a controller configured to control the first switch and the second switch 


wherein the controller includes an error amplifier configured to amplify a difference between a voltage corresponding to an output voltage of the current mode control type switching power supply device and a reference voltage, and 
the controller controls off timing of the first switch by comparing a slope voltage and an output voltage of the error amplifier, the slope voltage being based on the current flowing in the second switch when the first switch is off and the second switch is on



a current sensing portion configured to sense current flowing in the second switch;
a controller configured to control the first switch and the second switch in accordance with the current sensed by the current sensing portion, 

2. The switching power supply device according to claim 1, wherein the controller includes a comparator configured to compare the first voltage with the output voltage of the error amplifier so as to generate a reset signal as a comparison signal, an oscillator configured to generate a set signal as a clock signal of a predetermined frequency, and a timing control circuit configured to control on and off of the first switch and on and off of the second switch in accordance with the set signal and the reset signal.
2. The current mode control type switching power supply device according to claim 1, wherein the controller includes a comparator configured to compare the slope voltage with the output voltage of the error amplifier so as to generate a reset signal as a comparison signal, an oscillator configured to generate a set signal as a clock signal of a predetermined frequency, and a timing control circuit configured to control on and off of the first switch and on and off of the second switch in accordance with the set signal and the reset signal.
4. The switching power supply device according to claim 3, wherein the second switch is a MOS transistor, and the current sensing portion senses the current flowing in the second switch by using a voltage between both ends of an on resistor of the MOS transistor.
3. The current mode control type switching power supply device according to claim 1, wherein the second switch is a MOS transistor, and the current sensing portion senses the current flowing in the second switch by using a voltage between both ends of an on resistor of the MOS transistor.
5. An integrated circuit comprising: 
a controller configured to control a first switch having a first terminal connected to an application terminal to which an input voltage is applied and a second switch having a first terminal connected to a second terminal of the first switch and a second terminal connected to an application terminal to which a voltage lower than the input voltage is applied; and
 a current sensing portion configured to sense current flowing in the second switch, 
wherein the controller includes an error amplifier configured to amplify a difference between a voltage corresponding to an output voltage of the switching power supply device and a reference voltage, and
 

the controller controls off timing of the first switch by comparing a first voltage and an output voltage of the error amplifier, the first voltage being based on the current flowing in the second switch when the first switch is off and the second switch is on.
5. An integrated circuit comprising: 
a controller configured to control a first switch having a first terminal connected to an application terminal to which an input voltage is applied and a second switch having a first terminal connected to a second terminal of the first switch and a second terminal connected to an application terminal to which a voltage lower than the input voltage is applied; and
 a current sensing portion configured to sense current flowing in the second switch, 
wherein the controller includes an error amplifier configured to amplify a difference between a voltage corresponding to an output voltage of the current mode control type switching power supply device and a reference voltage, and 

the controller controls off timing of the first switch by comparing a slope voltage and an output voltage of the error amplifier, the slope voltage being based on the current flowing in the second switch when the first switch is off and the second switch is on.
6. In-vehicle equipment comprising the switching power supply device according to claim 1.
6. In-vehicle equipment comprising the current mode control type switching power supply device according to claim 1.
7. In-vehicle equipment comprising the switching power supply device according to claim 2.
7. In-vehicle equipment comprising the current mode control type switching power supply device according to claim 2.
8. In-vehicle equipment comprising the switching power supply device according to claim 3.
8. In-vehicle equipment comprising the current mode control type switching power supply device according to claim 3.
9. In-vehicle equipment comprising the switching power supply device according to claim 4.
9. In-vehicle equipment comprising the current mode control type switching power supply device according to claim 4.
10. In-vehicle equipment comprising the IC according to claim 5.
10. In-vehicle equipment comprising the IC according to claim 5.
11. A vehicle comprising: the in-vehicle equipment according to claim 6; and a battery configured to supply electric power to the in-vehicle equipment.
11. A vehicle comprising: the in-vehicle equipment according to claim 6; and a battery configured to supply electric power to the in-vehicle equipment.
12. A vehicle comprising: the in-vehicle equipment according to claim 7; and a battery configured to supply electric power to the in-vehicle equipment.
12. A vehicle comprising: the in-vehicle equipment according to claim 7; and a battery configured to supply electric power to the in-vehicle equipment.
13. A vehicle comprising: the in-vehicle equipment according to claim 8; and a battery configured to supply electric power to the in-vehicle equipment.
13. A vehicle comprising: the in-vehicle equipment according to claim 7; and a battery configured to supply electric power to the in-vehicle equipment.
14. A vehicle comprising: the in-vehicle equipment according to claim 9; and a battery configured to supply electric power to the in-vehicle equipment.
14. A vehicle comprising: the in-vehicle equipment according to claim 9; and a battery configured to supply electric power to the in-vehicle equipment.
15. A vehicle comprising: the in-vehicle equipment according to claim 10; and a battery configured to supply electric power to the in-vehicle equipment.
15. A vehicle comprising: the in-vehicle equipment according to claim 10; and a battery configured to supply electric power to the in-vehicle equipment.


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11097623. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application appears to be broader than the US Patent 11097623. 
Regarding claim 1 of the instant application, it is clear that all the elements of the application claim 1 are to be found in US Patent 11097623 claim 1 (as the application claim 1 fully encompasses patent claim 1).  The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Regarding claim 5 of the instant application, it is clear that all the elements of the application claim 5 are to be found in US Patent 11097623 claim 5 (as the application claim 5 fully encompasses patent claim 5).  The difference between the application claim 5 and the patent claim 5 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 5 of the patent is in effect a “species” of the “generic” invention of the application claim 5.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 5 is anticipated by claim 5 of the patent, it is not patentably distinct from claim 5 of the patent.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5 and subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 5 and subsequent dependent claims the limitation “first voltage” is not described in the specification of the application in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor(s) at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0066333 (Noda) in view of US 2015/0061611 (Li).

Regarding claim 1, Noda teaches a switching power supply device (Fig. 1 current mode control type switching regulator) comprising: 
a first switch having a first terminal connected to an application terminal to which an input voltage is applied (Fig. 1 MOSFET M1 having a first terminal connected to an application terminal Vin as input voltage) [0022];
 a second switch (Fig. 1 shows MOSFET M2) having a first terminal connected to a second terminal of the first switch and a second terminal connected to an application terminal to which a voltage lower than the input voltage is applied (Fig. 1 shows MOSFET M2 having a first terminal connected to the second terminal of M1 connected to application terminal Vin as input voltage) [0022-0025]; and 
a controller (Fig. 1 shows controller comprising error amplifier 3, slope voltage generating circuit 4, PWM comparator 5, RS flip flop circuit 7) configured to control the first switch and the second switch (first and second switches M1 and M2 are controlled by the congregation of error amplifier 3, slope voltage generating circuit 4, PWM comparator 5 and RS flip flop circuit 7) [0028-0031],
wherein the controller includes an error amplifier (Fig. 1 shows error amplifier circuit 3) configured to amplify a difference between a voltage corresponding to a divided voltage of the switching power supply device and a reference voltage (error amplifier circuit 3 amplifies a voltage difference between the reference voltage and the voltage Vfb which is part of output voltage Vout) [0022-0026, 0028], and
 the controller controls off timing of the first switch by comparing a first voltage and an output voltage of the error amplifier (M1 is controlled to be off by comparing a first voltage and an output voltage of the error amplifier Ve) [0023, 0026-0030, 0035-0037], the first voltage being based on the current flowing in the second switch when the first switch is off and the second switch is on (M1 is controlled to be off and M2 is turned on to be conductive, the first voltage being based on the current flowing in the second switch M2) [0028].
	However, Noda does not teach configured to amplify a difference between a voltage corresponding to an output voltage of the switching power supply device and a reference voltage.
	However, Li teaches configured to amplify a difference between a voltage corresponding to an output voltage of the switching power supply device and a reference voltage (Fig. 3 shows error amplifier 206 amplifying a difference between a voltage corresponding to an output voltage of the power converter 200 and a reference voltage) [0046, 0054].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have configured to amplify a difference between a voltage corresponding to an output voltage of the switching power supply device and a reference voltage as taught by Li in order to ensure that the output voltage is maintained at the required level thereby providing steady uninterruptible power supply. 



Regarding claim 2, Noda teaches wherein the controller includes a comparator (Fig. 1 PWM comparator 5) configured to compare the slope voltage with the output voltage of the
error amplifier so as to generate a reset signal as a comparison signal [0028],
an oscillator (Fig. 1 oscillator 6) configured to generate a set signal as a clock signal of a predetermined frequency [0027], and
a timing control circuit (Fig. 1 RS flip-flop 7) configured to control on and off of the first switch and on and off of the second switch in accordance with the set signal and the reset signal (RS flip flop which controls off timing of the switch MI by comparing the slope voltage from the slope voltage generating circuit 4 and the output voltage of the error amplifier 3 which is done by the PWM comparator 5) [0028, 0034].


Regarding claim 3, Noda teaches further comprising: a current sensing portion (Fig. 3 shows slope voltage generating circuit 4 comprising of current detecting circuit 11 and a ramp voltage generating circuit 12) [0030-0033] wherein the controller controls the first switch and the second switch in accordance with the current sensed by the current sensing portion.
	However, Noda does not teach configured to sense current flowing in the second switch.
	However, Li teaches configured to sense current flowing in the second switch (Fig. 3 shows zero crossing detector 209 detecting the current IL flowing in the second switch MLS) [0050-0053].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to sense current flowing in the second switch as taught by Li in order to ensure that the output voltage is maintained at the required level thereby providing steady uninterruptible power supply.


Regarding claim 4, Noda teaches wherein the second switch is a MOS transistor (Fig. 1 shows M2 is a MOS transistor), and the current sensing portion senses the current flowing in the second switch by using a voltage between both ends of an on resistor of the MOS transistor (Fig. 3 shows the slope voltage generating circuit 4 comprising of the current detecting circuit 11 which senses the current flowing in the M2) [0028-0031].

Regarding claim 5, Noda teaches integrated circuit (Fig. 1 being integrated in one IC) [0024] comprising:
 a controller (Fig. 1 controller comprising of error amplifier 3, slope voltage generating circuit 4, PWM comparator 5, RS flip flop circuit 7) configured to control a first switch (Fig. 1 MOSFET M1 being controlled by controller comprising of error amplifier 3, slope voltage generating circuit 4, PWM comparator 5, RS flip flop circuit 7) [0025-0032] having a first terminal connected to an application terminal to which an input voltage is applied (Fig. 1 MOSFET MI having a first terminal connected to application terminal Vin as input voltage) [0022] and a second switch (Fig. 1 MOSFET M2) having a first terminal connected to a second terminal of the first switch and a second terminal connected to an application terminal to which a voltage lower than the input voltage is applied (Fig. 1 MOSFET M2 having a first terminal connected to the second terminal of MI connected to application terminal Vin as input voltage meanwhile a voltage lower than input voltage is applied in order to read the current on the second switch M2) [0022, 0031-0032]; and a current sensing portion (Fig. 3 shows slope voltage generating circuit 4 comprising of current detecting circuit 11 and a ramp voltage generating circuit 12) [0030-0033], wherein the controller includes an error amplifier (Fig. 1 shows error amplifier circuit 3) configured to amplify a difference between a voltage corresponding to a divided voltage of the switching power supply device and a reference voltage (error amplifier circuit 3 amplifies a voltage difference between the reference voltage and the voltage Vfb which is part of output voltage Vout) [0022-0026, 0028], and the controller controls off timing of the first switch by comparing a first voltage and an output voltage of the error amplifier, the first voltage being based on the current flowing in the second switch when the first switch is off and the second switch is on (M1 is controlled to be off and M2 is turned on to be conductive, the first voltage being based on the current flowing in the second switch M2) [0028].
	However, Noda does not teach configured to sense current flowing in the second switch, configured to amplify a difference between a voltage corresponding to an output voltage of the switching power supply device and a reference voltage.
	However, Li teaches configured to sense current flowing in the second switch (Fig. 3 shows zero crossing detector 209 detecting the current IL flowing in the second switch MLS) [0050-0053], configured to amplify a difference between a voltage corresponding to an output voltage of the switching power supply device and a reference voltage (Fig. 3 shows error amplifier 206 amplifying a difference between a voltage corresponding to an output voltage of the power converter 200 and a reference voltage) [0046, 0054].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to sense current flowing in the second switch and to have configured to amplify a difference between a voltage corresponding to an output voltage of the switching power supply device and a reference voltage as taught by Li in order to ensure that the output voltage is maintained at the required level thereby providing steady uninterruptible power supply.


Claim(s) 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0066333 (Noda) in view of US 2015/0061611 (Li) further in view of US 2012/0181931 (Katsura).

Regarding claim 6, Noda and Li teaches the switching power supply device according to claim 1.
	However, Noda and Li does not teach in-vehicle equipment. 
	However, Katsura teaches switching power supply device to be an in-vehicle equipment [0076, 0080]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have switching power supply device to be an in-vehicle equipment as taught by Katsura in order to supply constant and efficient power to the in-vehicle equipment of a vehicle. 

Regarding claim 7, Noda and Li teaches the switching power supply device according to claim 2.
	However, Noda and Li does not teach in-vehicle equipment. 
	However, Katsura teaches switching power supply device to be an in-vehicle equipment [0076, 0080]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have switching power supply device to be an in-vehicle equipment as taught by Katsura in order to supply constant and efficient power to the in-vehicle equipment of a vehicle. 


Regarding claim 8, Noda and Li teaches the switching power supply device according to claim 3.
	However, Noda and Li does not teach in-vehicle equipment. 
	However, Katsura teaches switching power supply device to be an in-vehicle equipment [0076, 0080]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have switching power supply device to be an in-vehicle equipment as taught by Katsura in order to supply constant and efficient power to the in-vehicle equipment of a vehicle. 


Regarding claim 9, Noda and Li teaches the switching power supply device according to claim 4.
	However, Noda and Li does not teach in-vehicle equipment. 
	However, Katsura teaches switching power supply device to be an in-vehicle equipment [0076, 0080]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have switching power supply device to be an in-vehicle equipment as taught by Katsura in order to supply constant and efficient power to the in-vehicle equipment of a vehicle. 


Regarding claim 10, Noda and Li teaches the switching power supply device according to claim 5.
	However, Noda and Li does not teach in-vehicle equipment. 
	However, Katsura teaches switching power supply device to be an in-vehicle equipment [0076, 0080]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have switching power supply device to be an in-vehicle equipment as taught by Katsura in order to supply constant and efficient power to the in-vehicle equipment of a vehicle. 

Regarding claim 11, Noda, Li and Katsura teaches the in-vehicle equipment according to claim 6.

However, Noda does not teach a battery configured to supply electric power to the in- vehicle equipment.
	However, Katsura teaches a battery configured to supply electric power to the in-vehicle equipment [0076, 0080].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the current mode control type switching power supply device of Noda supply power to an in-vehicle equipment with an input voltage from the battery in order to supply constant and efficient power to the in-vehicle equipment of a vehicle.

Regarding claim 12, Noda, Li and Katsura teaches the in-vehicle equipment according to claim 7.
However, Noda does not teach a battery configured to supply electric power to the in- vehicle equipment.
	However, Katsura teaches a battery configured to supply electric power to the in-vehicle equipment [0076, 0080].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the current mode control type switching power supply device of Noda supply power to an in-vehicle equipment with an input voltage from the battery in order to supply constant and efficient power to the in-vehicle equipment of a vehicle. 

Regarding claim 13, Noda, Li and Katsura teaches the in-vehicle equipment according to claim 8.
	However, Noda does not teach a battery configured to supply electric power to the in- vehicle equipment.
	However, Katsura teaches a battery configured to supply electric power to the in-vehicle equipment [0076, 0080].
 It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the current mode control type switching power supply device of Noda supply power to an in-vehicle equipment with an input voltage from the battery in order to supply constant and efficient power to the in-vehicle equipment of a vehicle.

 Regarding claim 14, Noda, Li and Katsura teaches the in-vehicle equipment according to claim 9.
	However, Noda does not teach a battery configured to supply electric power to the in- vehicle equipment.
	However, Katsura teaches a battery configured to supply electric power to the in-vehicle equipment [0076, 0080].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the current mode control type switching power supply device of Noda supply power to an in-vehicle equipment with an input voltage from the battery in order to supply constant and efficient power to the in-vehicle equipment of a vehicle.

 Regarding claim 15, Noda, Li and Katsura teaches the in-vehicle equipment according to claim 10.
	However, Noda does not teach a battery configured to supply electric power to the in- vehicle equipment.
	However, Katsura teaches a battery configured to supply electric power to the in-vehicle equipment [0076, 0080].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the current mode control type switching power supply device of Noda supply power to an in-vehicle equipment with an input voltage from the battery in order to supply constant and efficient power to the in-vehicle equipment of a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836